DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2022 has been entered. Claims 1 and 6 have been amended. Claims 2, 7, and 9-10 are canceled. Claim 11 has been added. Claims 1, 3-6, 8, and 11 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 8, 2022 have been fully considered but they are not persuasive.
The previously pending claim rejection under 35 U.S.C. § 112(b) has been rendered moot in light of Applicant’s claim amendments.
	Regarding the rejection under 35 U.S.C. § 101, Applicant states, “Claims 1 and 6 as a whole integrate the exception into a practical application of that exception by displaying the standstill mark both as [an] indication of a vehicle in standstill and as display aspect other than a display aspect displaying the vehicle mark.” (Pages 5-6 of Applicant’s response) The Examiner respectfully disagrees. As explained in the rejection, aside from use of general-purpose processing elements (e.g., an output device to which to output an output signal), the claims gather information regarding location, time, and activities of a vehicle and generate a corresponding image of this information, all of which could be performed in the human mind and/or with the use of pen and paper, thereby exemplifying mental processes. The details of the image, standstill mark, and all displayed information could be drawn by a human (e.g., using pen and paper).
	Regarding the art rejection, Applicant submits that “FIG.6 of Pradhananga provides only an icon indicating position of a machine at a time point, a movement trajectory where the machine has traveled, explanation of zones. Therefore, Pradhananga fails to provide any descriptions and drawings that disclose or suggest the standstill mark defined bv the claimed invention.” (Page 8 of Applicant’s response) The Examiner respectfully disagrees. As seen on p. 120 of Pradhananga, “Table 8 shows that the skid steer was stationary for 9 h and 26 min during the 12 h work day (or 79% of the total day). Out of the 8 h the skid steer loader spent inside the work zone, 5 h and 50 min (or 73% of the time spent inside the work zone) it was not moving.” The location of the vehicle when it is at a standstill, as shown on a map, is one way of conveying a standstill mark at a time point, while color coding a vehicle based on its velocity is another display aspect displaying the vehicle mark corresponding to a standstill.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to a construction site management device and analysis that assist in monitoring a dynamic state of a vehicle (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1, 3-5, 8, 11), Process (claim 6)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering information regarding the activities and corresponding spatio-temporal (location and time) information of a vehicle, generating a corresponding dynamic state image, and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). Aside from use of general-purpose processing elements (e.g., an output device to which to output an output signal), the claims gather information regarding location, time, and activities of a vehicle and generate a corresponding image of this information, all of which could be performed in the human mind and/or with the use of pen and paper, thereby exemplifying mental processes. The details of the image, standstill mark, and all displayed information could be drawn by a human (e.g., using pen and paper). The information in the claims is used to evaluate business operations, which is an example of organizing human activity. The claims further define the type of data that is evaluated and the information that is generated in an image, thereby presenting additional details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The claims include at least one memory and at least one processor. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 16-19, 30).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, an output signal is output to an output device.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradhananga et al. (“Automatic Spatio-Temporal Analysis of Construction Site Equipment Operations Using GPS Data.” Automation in Construction 29 (2013) 107-122).
[Claim 1]	Pradhananga discloses a construction site management device comprising:
	at least one memory storing instructions (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc. Data is stored, thereby indicating existence of at least one memory. A processing platform would necessarily include at least one memory storing processor-executable instructions); and
	at least one processor configured to execute the instructions (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc. Data is stored, thereby indicating existence of at least one memory. A processing platform would necessarily include at least one memory storing processor-executable instructions);
	wherein the at least one processor is configured (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc. Data is stored, thereby indicating existence of at least one memory. A processing platform would necessarily include at least one memory storing processor-executable instructions) to:
	acquire map information including a construction site and a traveling path (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc.);
	acquire a time series of position data of a vehicle (pp. 108-112: Sections 4-4.3 – Location, time, and activity data are collected through a processing device, GPS, etc.);
	generate a frame image corresponding to each time point from a start time to an end time of a predetermined period (pp. 110-112: Section 4.3 – Fig. 6 shows an interface that can present snapshots of activity at particular points in time and can animate activity for a defined start and end period);
	dispose a map according to the map information in the frame image (pp. 110-112: Sections 4-4.3, Figures 3, 6);
	dispose the time point in the frame image corresponding to the time point, on the basis of the time series of position data (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. As seen in Figure 6 (p. 112), there are tags for different pieces of construction equipment. Figure 6 shows the current status of the equipment at a given date and time. Figure 8a (p. 113) provides the following options to depict a tagged piece of equipment, including: “Do not trace,” “Trace as it moves,” “Plot the entire path.” The current end point of a path of a tagged piece of equipment would indicate the current location of the tagged piece of equipment. The trace shows various points, i.e., a series, in time. Figure 3 shows various timestamps corresponding to the respectively logged locations);
	dispose a vehicle mark at a portion on the map of the frame image, the portion corresponding to a location where the vehicle disposed in the construction site is located at the time point represented by the frame image on the basis of the time series of position data (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. As seen in Figure 6 (p. 112), there are tags for different pieces of construction equipment. Figure 6 shows the current status of the equipment at a given date and time. Figure 8a (p. 113) provides the following options to depict a tagged piece of equipment, including: “Do not trace,” “Trace as it moves,” “Plot the entire path.” The current end point of a path of a tagged piece of equipment would indicate the current location of the tagged piece of equipment. A picture may also be assigned to a tag);
	generate a dynamic state image which represents a dynamic state of the vehicle in the predetermined period using the frame image which includes the map and the vehicle mark (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. As seen in Figure 6 (p. 112), there are tags for different pieces of construction equipment. Figure 6 shows the current status of the equipment at a given date and time. Figure 8a (p. 113) provides the following options to depict a tagged piece of equipment, including: “Do not trace,” “Trace as it moves,” “Plot the entire path.” The current end point of a path of a tagged piece of equipment would indicate the current location of the tagged piece of equipment. A picture may also be assigned to a tag); and
	output an output signal enabling the dynamic state image to be output, to an output device (p 108: Section 4 – A user interface may be used for data analysis and visualization as well as for utilization of site geographic information; pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps);
	the dynamic state image is configured to include a standstill mark in a case that the vehicle is at a standstill at the time point represented by the frame image, the standstill mark disposed at a portion corresponding to a location where the vehicle is at the standstill, and the standstill mark displayed in a display aspect other than a display aspect displaying the vehicle mark (p. 112: Figures 6, 15; p. 120: Sections 5.5-5.5.1 – It is noted when a vehicle was not moving, including in the color-coded speed information of figure 15. Table 8 also identifies when a vehicle is not moving at a time point. As seen on p. 120, “Table 8 shows that the skid steer was stationary for 9 h and 26 min during the 12 h work day (or 79% of the total day). Out of the 8 h the skid steer loader spent inside the work zone, 5 h and 50 min (or 73% of the time spent inside the work zone) it was not moving.” The location of the vehicle when it is at a standstill, as shown on a map, is one way of conveying a standstill mark, while color coding a vehicle based on its velocity is another display aspect displaying the vehicle mark corresponding to a standstill).
[Claim 3]	Pradhananga discloses wherein the dynamic state image includes a time chart which displays a work state of the vehicle at each time point (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 4]	Pradhananga discloses wherein a display portion of the time chart is fixed in the dynamic state image (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time),
	wherein a display portion of the vehicle mark is temporally changed in the dynamic state image  (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time), and
	wherein the dynamic state image includes information for associating the time chart with the vehicle mark  (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures. The time chart and/or point where a vehicle is not moving may be viewed as a fixed portion of a dynamic state image; p. 111: Section 4.3 – A background image, such as a site layout map, displayed in concert with the location coordinates may also be interpreted as a fixed portion of a dynamic state image; pp. 110-112: Section 4.3 – Figure 6 shows how animation controls may be used to view snapshots of activity over time. Each snapshot is another example of a fixed portion of a dynamic state image and it corresponds to a specific date and time).
[Claim 5]	Pradhananga discloses wherein the at least one processor is further configured to:
identify a work state of the vehicle at each time point on the basis of the time series of position data of the vehicle (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures), 
	generate the dynamic state image on the basis of the time series of position data and the work state identified (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 8]	Pradhananga discloses wherein the at least one processor is further configured to:
identify a work state of the vehicle at each time point on the basis of the time series of position data of the vehicle (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures),
	generate the dynamic state image on the basis of the time series of position data and the work state identified (pp. 110-120: Sections 4.3-5.5 – Location, time, and activity data for each vehicle are gathered, organized in tables, and output on maps. The various tables correlate a work state to a time period and this information is depicted graphically in the figures).
[Claim 6]	Claim 6 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, it is noted that claim 6 is a method claim and method claims are defined by positively recited steps. What the dynamic state image is “configured to” do (in the last limitation of claim 6) does not serve to patentably distinguish claim 6 over the prior art since this limitation does not present a positively recited step. Nevertheless, the rejection of claim 1 addresses the claim limitation, assuming it presented a positively recited step of the method in claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pradhananga et al. (“Automatic Spatio-Temporal Analysis of Construction Site Equipment Operations Using GPS Data.” Automation in Construction 29 (2013) 107-122), as applied to claim 1 above, in view of Nagato et al. (US 2015/0240458) in view of McQuade (US 2015/0193994).
[Claim 11]	Pradhananga discloses that it is noted when a vehicle was not moving (Pradhananga: p. 112: Figure 6; p. 120: Sections 5.5-5.5.1), including in the color-coded speed information of figure 15. Table 8 of Pradhananga also identifies when a vehicle is not moving. As seen on p. 120 of Pradhananga, “Table 8 shows that the skid steer was stationary for 9 h and 26 min during the 12 h work day (or 79% of the total day). Out of the 8 h the skid steer loader spent inside the work zone, 5 h and 50 min (or 73% of the time spent inside the work zone) it was not moving.” The location of the vehicle when it is at a standstill, as shown on a map, is one way of conveying a standstill mark at a time point, while color coding a vehicle based on its velocity is another display aspect displaying the vehicle mark corresponding to a standstill. Pradhananga does not explicitly disclose wherein the display aspect displaying the standstill mark is configured to vary depending on a length of a standstill period of time of the vehicle at the location indicated by the standstill mark. However, Nagato provides a manner in which such information (e.g., length of a standstill period of time of a vehicle) may be displayed such that the corresponding standstill mark varies depending on the length of standstill period of time of the vehicle. More specifically, idling time of an excavator may be output, including in the form of a bar graph that shows longer amounts of time as longer measures of height on each respective bar and bar section of the bar graph (Nagato: fig. 15, ¶ 107). While Pradhananga summarizes each vehicle’s idle time in tables of information and tracks vehicle movement using lines and color-coding in a map, but does not use bar charts to convey the length of idle time corresponding to each vehicle, McQuade allows a user to view supplemental vehicle information, such as “idle” data for a trip, by hovering over or clicking on an icon that opens a popup window that provides the additional vehicle details (McQuade: ¶ 58). In other words, McQuade describes an approach that would allow a user of Pradhananga’s invention to access the standstill period of time length data disclosed in Pradhananga while using the display format of Nagato (discussed above), e.g., by accessing additional vehicle information through a popup window. Nagato’s bar graph format could have easily been displayed by a user clicking on or hovering over points/locations in Pradhananga’s animated data visualizers showing movement of a vehicle at different times. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Pradhananga wherein the display aspect displaying the standstill mark is configured to vary depending on a length of a standstill period of time of the vehicle at the location indicated by the standstill mark in order to enhance the range of information available via Pradhananga’s visualizations, thereby allowing a user to more conveniently access and review information of interest. As explained in McQuade, the ability to use a graphical user interface (GUI) to simultaneously view different types of data enables fleet operators to more efficiently manage vehicle fleets and identify critical alerts (McQuade: Abstract). Such a benefit would have been useful for Pradhananga since Pradhananga “presents technology and algorithms that have the potential in aiding the automated assessment of construction site equipment operations” (Pradhananga: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683